 In the Matter of GENERAL MOTORS CORPORATION, CHEVROLET EXPORTDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA (C. I. 0.)1Case No. R-93169.Decided December 5, 1940Jurisdiction:automobile part manufacturing industry.Investigation and Certification of Representatives:existence of question :refusal to accord recognition to union and request that certification be ob-tained ; election necessary.-Unit Appropriate for Collective Bargaining:all production and maintenance,unloading, receiving and shipping employees including stock handlers andpowerhouse employees, but excluding direct representativesof the manage-ment, supervisory and clerical employees, time-study men, estimating andplanning engineers, and plant protection employees other thanmaintenancepatrolmen and fire patrolmen.Mr. John T. Smith,andMr. Kevin McInerney,of New York City,for the Company.Mr. Maurice Sugar,andMr. Ernest Goodman,of Detroit, Mich.,andLiebman, Robbins, Pressman c Leider,byMr. Harold L. Cam-mer,of New York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 24 and October 2, 1940, respectively, InternationalUnion, United Automobile -Workers of America (C. I. 0.), hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition and an amended petition alleg-ing that a question affecting commerce had arisen concerning the-representation of employees of General Motors Corporation, Chev-roletExport Division, Bloomfield, New Jersey, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On November 1, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of28 N. L.R. B., No. 54.-322r GENERAL MOTORS CORPORATION323National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On November 14, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on November 25,1940, before Shad Polier, the Trial Examiner duly designated by theBoard.The Company' and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing,counsel for the Company objected to the introduction in evidence ofthe amended petition because he alleged.it contained irrelevant lan-guage.The Trial Examiner overruled the objection.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a Delaware corporation with its principal businessoffices located in New York City and with other offices in Detroit,Michigan.The Company, has several unincorporated divisions.The division with which we are here concerned, Chevrolet ExportDivision,maintains a plant at Bloomfield, New Jersey, when it isengaged in the boxing of automobile parts.All the parts boxedat the Bloomfield, New Jersey, plant of Chevrolet Export Divisionare shipped to it from points outside the State of New Jersey,and all the boxed parts are in turn shipped by it to points outsidethe United States.The Company admits that its Bloomfield, NewJersey, plant of Chevrolet Export Division is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership all production, maintenance,unloading, receiving, and shipping employees at the Bloomfield, NewJersey, plant of Chevrolet Export Division of the Company, includ-ing stock handlers and powerhouse employees, but excluding super-41 n07-42-vol 2S--22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory and -clerical employees, estimating and planning engineers,and plant protection employees other than maintenance patrolmen andfire patrolmen.III.THE QUESTION CONCERNING REPRESENTATIONThe Union claiming to represent a majority of the employees atthe Bloomfield, New Jersey, plant of Chevrolet Export Division hasrequested the Company to bargain with it as exclusive representativeof the employees.The Company refused to bargain with the -Unionuntil it had-been certified by the Board._We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT "OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow ofcommerce.V. THE APPROPRIATE UNITThe Company and the Union agreed by stipulation that the appro--priate unit should consist of all production, maintenance, unloading,receiving, and- shipping employees at the Bloomfield, New Jersey,-plant of Chevrolet Export Division of the Company, includingstock handlers and powerhouse employees, but excluding direct repre-sentatives of the management, supervisory and clerical employees,-time-study men, estimating and planning engineers, and plant protec-tion employees other than maintenance patrolmen and fire patrolmen.We see no reason for departing from such unit.--We find that all production, maintenance, unloading, receiving, andshipping employees at the Bloomfield, New Jersey; plant of, ChevroletExport Division of the Company, including stock handlers and power-house employees, but excluding direct representatives of the manage-ment, supervisory and clerical employees, time-study men, estimatingand planning engineers, and plant protection employees other than-maintenance patrolmen and fire patrolmen, constitute a unit appropri-ate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right-to self-organization and to collective bargaining and otherwise effectu--ate the policies of the Act. GENERAL MOTORS CORPORATIONVI.THE DETERMINATION OF REPRESENTATIVES325We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed that eligibility of em-immediately preceding the date of the Direction of Election.Wefind that the employees of the Company eligible to vote in the electionshall be those employees in the appropriate unit who were employedduringthe pay-roll period immediately preceding the date of theDirection of Election herein, including employees who did not workduring such pay-roll period because they wereill or onvacation andemployees who were then or have since been temporarily laid off, butexcluding those employees who have since quit or been dischargedfor cause.The Union requested that it appear on the ballot as "United Auto-'mobileWorkers (C. I. 0.)."The request is hereby granted.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAWI1.A question affecting commerce has arisen concerning the repre-sentation of 'employees at the Bloomfield, New Jersey, plant of Chev-roletExport Division of General- Motors Corporation, within themeaning of Section 9(c) and Section 2(6) and(7) of the NationalLabor Relations Act.2.All production, maintenance, unloading, receiving, and shippingemployees at the Bloomfield, New Jersey, plant of Chevrolet ExportDivision of the Company, including stock handlers and powerhouseemployees,but excluding direct representatives of the management,supervisory-and clerical employees, time-study men, estimating andplanning engineers, and plant protection employees other than main-tenance patrolmen and fire patrolmen,constitute a unit appropriatefor the purposes of collective bargaining,, within the meaning ofSection 9 (b) of the National Labor Relations,Act. -DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the Nationallations Act, 49 Stat. 449, and-pursuant to Article III, Section 8, ofNational Labor Relations Board Rules,and Regulations-Series 2,is amended, it is hereby. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Chevrolet Export Division, Bloom-field, New Jersey, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production, maintenance,unloading, receiving, and shipping employees at the Bloomfield, NewJersey, plant of Chevrolet Export Division of the Company whowere employed during the pay roll period immediately precedingthe date of this Direction, including stock handlers, powerhouseemployees, employees who did not work during such pay-roll period,because they were ill or on vacation, and employees who were thenor have since been temporarily laid off, but excluding direct repre-sentatives of the management, supervisory and clerical employees,time-study men, estimating and planning engineers, plant protectionemployees other than maintenance patrolmen and fire patrolmen,,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by United,AutomobileWorkers (C. I. 0.) for the purposes of collectivebargaining.CHAIRMAN HARRY A. MILLIs took no part in the consideration of theabove Decision and Direction of Election.-SAME TITLECERTIFICATION OF REPRESENTATIVESJanuaD y S, 19.11'called the Board,_issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Decision of Election, anelection by secret ballot was conducted on December 19, 1940, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). On December 20, 1940, the Regional Direc-tor, acting pursuant to Article-III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties. GENERAL MOTORS CORPORATION327As to the balloting and its results, the-Regional Director reportedas follows :Total number eligible to vote--------------------------------373Total number of ballots cast---------------------------------302Total number of valid ballots--------------------------------357Total number of votes in ,favor of United Automobile Workers"(C. I. O.)------------------------------------------------309Total number of votes against aforementionedunion----------48Total number of blank votes---------------------------------0Total number of void ballots---------------------------------2Total number of challenged votes----------------------------3By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,'IT IS HEREBY CERTIFIED that International Union; United Automo-bileWorkers of America, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allproduction,maintenance, unloading, receiving, and' shipping em=ployees at the Bloomfield, New Jersey, plant, of Chevrolet ExportDivision of General Motors Corporation, including stock handlersand powerhouse employees, but excluding direct representatives of themanagement, supervisory and clerical employees, time-study men,estimating and planning engineers, and plant-production employeesother than maintenance patrolmen and fire patrolmen, as their repre-sentative for the purpose of collective bargaining, and that, pursuantto Section 9 (a) of the Act, International Union, United Automo-bileWorkers of America, affiliated with, the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.28 N. L. R. B., No. 54a